Citation Nr: 1037359	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  07-24 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina

THE ISSUE

Entitlement to Service Connection for Bilateral Hearing Loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

William Alan Nelson II, General Attorney



INTRODUCTION

The Veteran had active service from Janaury 1978 to May 1998.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

For the reasons explained below, the Board finds that additional 
evidentiary development is required in the instant case.

The Board finds that the December 2005 VA examination report is 
inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (holding that once the Secretary undertakes 
the effort to provide an examination, even if not statutorily 
obligated to do so, he must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided).

The examination report is inadequate because the VA examiner did 
not have access to the Veteran's claims file.  Additionally, the 
examiner did not provide an opinion on the functional effect 
caused by the Veteran's hearing loss disability.  Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).
  
Therefore, the Board finds that this matter must be remanded to 
obtain a new VA examination.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

1.  The Veteran should be scheduled for a VA 
audiological examination.  The VA examiner 
should review pertinent documents in the 
Veteran's claims folder in conjunction with 
the examination report; this should be noted 
in the examination report.  The examiner 
should conduct all tests deemed appropriate 
and discuss the nature and etiology of any 
bilateral hearing loss diagnosed.  The 
examiner is then requested to offer an 
opinion as to whether it is as least as 
likely as not 
(i.e. 50% or greater chance) that the 
Veteran's current bilateral hearing loss is 
related to his service in the military - in 
particular, to noise exposure he sustained 
while in the military.  The examiner should 
note the Veteran's in-service noise exposure 
as a soldier who worked in an artillery 
Infantry unit.  The examiner should provide a 
complete rationale for any opinion provided.  
The VA examiner should also describe the 
impact of the appellant's hearing loss on his 
social and occupational functioning.  A 
complete rationale must be provided for all 
opinions rendered.  If the examiner cannot 
provide a requested opinion without resorting 
to speculation, he or she should expressly 
indicate this and provide a supporting 
rationale as to why an opinion cannot be made 
without resorting to speculation.  

2.  After completing the above and any other 
development deemed by the AOJ to be 
necessary, the claim should be readjudicated.  
If the claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board, as warranted.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).







_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


